DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because repeat information given in the title “A method for protecting and sharing a data file using a block chain network, and an apparatus “and use phrasea which can be implied “thereof are provided”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143).

Re. claim 1, Bartolucci discloses a method comprising: transmitting the packet from the electronic device to the other electronic device (Bartolucci discloses first data packet transmitted to the neighboring nodes of the network node [0160]), 
wherein a transaction block recorded on the blockchain network is updated based on a transaction information regarding the transmission of the packet (A node's local RDR table may be updated dynamically (i.e. in real-time) as new information (timeouts, transactions received or generated) becomes available [0082]. The first data packets are transmitted to the neighbouring nodes of the network node based on the updated mapping/relay assignments [0160]), 
and wherein the transaction information comprises forward-lock information for indicating whether the at least one portion of the data is forward-locked (an additional bit may be set in the at least one first data packet that is forwarded to a peer not included in the second subset to indicate that further relays of said data packet to other nodes is prohibited [0155]).
Although Bartolucci discloses generating a packet, Bartolucci does not explicitly teach but Conner teaches encoding, at an electronic device in a blockchain network (Conner teaches For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network [0006]. One such mechanism for broadcasting encrypted data for ledger entry by other computers on the network [0172]), at least one portion of data to be transmitted to another electronic device (Once the data is encrypted, the encrypted portion can then be broadcast along with the start or end timestamp or other identifying information to all the other computers in the network for recording on their own encrypted ledger copy [0172]); 
generating a packet based on the data including the encoded at least one portion of the data (Building a data packet comprising encrypted data [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include encoding, at an electronic device in a blockchain network, at least one portion of data to be transmitted to another electronic device; generating a packet based on the data including the encoded at least one portion of the data as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).

Re. claim 4, the combination of Bartolucci-Conner teach the method of claim 1, Conner further teaches wherein the at least one portion of the data is encoded using a key (Conner teaches The server then sends the data packet containing the start timestamp and the encryption key back to the device. Once the device receives the packet, it writes the timestamp in memory and uses the TEE hardware encryption key to asymmetrically or symmetrically encrypt against the OTP encryption key generated by the server [0160]), and wherein the key is associated with at least one of the electronic device and the other electronic device (Conner teaches  Once this data packet arrives at all other computers managing their own copies of the ledger, they can then decrypt the data portion of the packet and generate a hash or other representing encryption key or data packet [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include wherein the at least one portion of the data is encoded using a key, and wherein the key is associated with at least one of the electronic device and the other electronic device as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).

Re. claim 9, Bartolucci discloses an electronic device, comprising: a memory storing instructions (Bartolucci discloses a node that includes a memory to store instructions [0162]); and at least one processor configured to execute the instructions to (containing processor executable instructions cause the processor to carry out one or more functions [0163]): transmit the packet from the electronic device to the other electronic device (Bartolucci discloses first data packet transmitted to the neighboring nodes of the network node [0160]), 
wherein a transaction block recorded in the blockchain network is updated based on a transaction information regarding the transmission of the packet (A node's local RDR table may be updated dynamically (i.e. in real-time) as new information (timeouts, transactions received or generated) becomes available [0082]. The first data packets are transmitted to the neighbouring nodes of the network node based on the updated mapping/relay assignments [0160]), 
and the transaction information comprises forward-lock information for indicating whether the at least one portion of the data is forward-locked (an additional bit may be set in the at least one first data packet that is forwarded to a peer not included in the second subset to indicate that further relays of said data packet to other nodes is prohibited [0155]).
Although Bartolucci discloses generating a packet, Bartolucci does not explicitly teach but Conner teaches encode, at the electronic device in a blockchain network  (Conner teaches For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network [0006]. One such mechanism for broadcasting encrypted data for ledger entry by other computers on the network [0172]), at least one portion of data to be transmitted to another electronic device  (Once the data is encrypted, the encrypted portion can then be broadcast along with the start or end timestamp or other identifying information to all the other computers in the network for recording on their own encrypted ledger copy [0172]), 
generate a packet based on the data including the encoded at least one portion of data to be transmitted to the other electronic device(Building a data packet comprising encrypted data [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include encoding, at an electronic device in a blockchain network, at least one portion of data to be transmitted to another electronic device; generating a packet based on the data including the encoded at least one portion of the data as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).
Re. claim 10, Bartolucci discloses a non-transitory computer-readable recording medium having an executable program recorded thereon (Bartolucci discloses a non-transitory computer-readable medium [0025]), wherein the executable program instructs a computer to perform the method of claim 1 (Bartolucci and Conner teach claim 1, see above).

Re. claim 11, Bartolucci discloses a method comprising: obtaining, from a transaction block recorded on the blockchain network, transaction information regarding the transmission of the packet (Bartolucci discloses a node's local RDR table may be updated dynamically (i.e. in real-time) as new information (timeouts, transactions received or generated) becomes available [0082]. The first data packets are transmitted to the neighbouring nodes of the network node based on the updated mapping/relay assignments [0160]); wherein the transaction information comprises forward-lock information for indicating whether the at least one portion of the data is forward-locked (an additional bit may be set in the at least one first data packet that is forwarded to a peer not included in the second subset to indicate that further relays of said data packet to other nodes is prohibited [0155]).
Although Bartolucci discloses generating a packet, Bartolucci does not explicitly teach but Conner teaches receiving, at an electronic device in a blockchain network (Conner teaches For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network [0006]. One such mechanism for broadcasting encrypted data for ledger entry by other computers on the network [0172]), a packet transmitted from another electronic device (Once the data is encrypted, the encrypted portion can then be broadcast along with the start or end timestamp or other identifying information to all the other computers in the network for recording on their own encrypted ledger copy [0172]); decoding, based on the transaction information, encoded at least one portion of data from the packet (Then the encrypted data can be decrypted by the receiving computer and run through the same hash algorithm to see if the data packet is valid and complete after reception [0172]); and performing an action on the at least one portion of the data based on a result of the decoding (Then the encrypted data can be decrypted by the receiving computer and run through the same hash algorithm to see if the data packet is valid and complete after reception [0172]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include receiving, at an electronic device in a blockchain network, a packet transmitted from another electronic device; decoding, based on the transaction information, encoded at least one portion of data from the packet; and performing an action on the at least one portion of the data based on a result of the decoding as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).

Re. claim 14 , the combination of Bartolucci-Conner teach the method of claim 11, Conner further teaches wherein the at least one portion of the data is decoded using a key (Conner teaches the OTP key to further encrypt/decrypt the data reference [0172]), and wherein the key is associated with at least one of the electronic device or the other electronic device  (Conner teaches  Once this data packet arrives at all other computers managing their own copies of the ledger, they can then decrypt the data portion of the packet and generate a hash or other representing encryption key or data packet [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include wherein the at least one portion of the data is encoded using a key, and wherein the key is associated with at least one of the electronic device and the other electronic device as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).
Re. claim 19, Bartolucci discloses a non-transitory computer-readable recording medium having an executable program recorded thereon  (Bartolucci discloses a non-transitory computer-readable medium [0025]), wherein the executable program instructs a computer to perform the method of claim 11 (Bartolucci and Conner teach claim 11, see above).

Re. claim 20, Bartolucci discloses an electronic device, comprising: a memory storing instructions (Bartolucci discloses a node that includes a memory to store instructions [0162]); and at least one processor configured to execute the instructions to (containing processor executable instructions cause the processor to carry out one or more functions [0163]): obtain, from a transaction block recorded on the blockchain network, transaction information regarding the transmission of the packet (Bartolucci discloses a node's local RDR table may be updated dynamically (i.e. in real-time) as new information (timeouts, transactions received or generated) becomes available [0082]. The first data packets are transmitted to the neighbouring nodes of the network node based on the updated mapping/relay assignments [0160]), wherein the transaction information comprises forward-lock information for indicating whether the at least one portion of the data is forward-locked (an additional bit may be set in the at least one first data packet that is forwarded to a peer not included in the second subset to indicate that further relays of said data packet to other nodes is prohibited [0155])
Although Bartolucci discloses generating a packet, Bartolucci does not explicitly teach but Conner teaches receive, at the electronic device in a blockchain network (Conner teaches For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network [0006]. One such mechanism for broadcasting encrypted data for ledger entry by other computers on the network [0172]), a packet transmitted from another electronic device (Once the data is encrypted, the encrypted portion can then be broadcast along with the start or end timestamp or other identifying information to all the other computers in the network for recording on their own encrypted ledger copy [0172]),
decode, based on the transaction information, encoded at least one portion of data from the packet (Then the encrypted data can be decrypted by the receiving computer and run through the same hash algorithm to see if the data packet is valid and complete after reception [0172]), and perform an action on the at least one portion of the data based on a result of the decoding (Then the encrypted data can be decrypted by the receiving computer and run through the same hash algorithm to see if the data packet is valid and complete after reception [0172]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Bartolucci to include receiving, at an electronic device in a blockchain network, a packet transmitted from another electronic device; decoding, based on the transaction information, encoded at least one portion of data from the packet; and performing an action on the at least one portion of the data based on a result of the decoding as disclosed by Conner. One of ordinary skill in the art would have been motivated for the purpose of allowing computers in the network to record their own encrypted copy (Conner [0172]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143) and in further view of Padmanabhan et al. (US 20190238525, hereinafter Padmanabhan).

Re. claim 2, the combination of Bartolucci-Conner teach the method of claim 1, the combination of Bartolucci-Conner do not explicitly teach but Padmanabhan teaches wherein the at least one portion of the data is forward-locked through a graphic user interface (GUI) displayed at the electronic device (Padmanabhan teaches the user is prompted at GUI 804 with a request to share documents and information and the user may choose which documents and information to be shared as shown at operation 819 [0201]. at GUI 804, the various types of data may be broken out as separate categories or different types, and therefore, a user could grant consent to share a blood test document owned by a hospital node with a node representing the individual's doctor's office, yet deny consent to share the financial assets, thus prohibiting the hospital from sharing the financial information with the doctor's office [0214]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include GUI as disclosed by Padmanabhan. One of ordinary skill in the art would have been motivated for the purpose of choosing whether the information can be shared (Padmanabhan [0201]).

Claims 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143), and in further view of Philipp (US 20160344707).

Re. claim 3, the combination of Bartolucci-Conner teach the method of claim 1, the combination of Bartolucci-Conner do not explicitly teach but Philipp teaches wherein the encoding of the at least one portion of the data comprises: dividing the at least one portion of the data into a plurality of sub-portions (Philipp teaches each file may be divided into a different number of portions [0048]), and encoding the at least one portion of the data by changing a sequence of the plurality of sub-portions (Philipp teaches the portions can be combined according to their order defined by the array to construct the encrypted file, which can then be decrypted [0044]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include dividing the at least one portion of the data into a plurality of sub-portions  and encoding the at least one portion of the data by changing a sequence of the plurality of sub-portions as disclosed by Philipp. One of ordinary skill in the art would have been motivated for the purpose of to securely retrieve the file (Philipp [0010]).

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied in claim 3 above.

Re. claim 13, rejection of claim 12 is included and claim 13 is rejected with the same rationale as applied in claim 3 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143), and in further view of Mi et al. (US 20200380153, hereinafter Mi).

Re. claim 5, the combination of Bartolucci-Conner teach the method of claim 4, the combination of Bartolucci-Conner do not explicitly teach but Mi teaches wherein the key is encrypted by a private key of the electronic device and a public key of the other electronic device such that the key is decrypted at the other electronic device by a public key of the electronic device and a private key of the other electronic device (Mi teaches in order for other peer systems in the DTRS to authenticate the transaction as being originated by airline “XYZ,” the peer system of airline “XYZ” retrieves a private key of airline “XYZ” and encrypts at least a portion of the write request with the key. Other peers of the DTRS have access to the public key of the private key of airline “XYZ.” Thus, when a peer system of a different entity successfully decrypts the portion with the public key, such decryption serves as authentication that the write request has indeed been generated by a peer system of airline “XYZ.” [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include wherein the key is encrypted by a private key of the electronic device and a public key of the other electronic device such that the key is decrypted at the other electronic device by a public key of the electronic device and a private key of the other electronic device as disclosed by Mi. One of ordinary skill in the art would have been motivated for the purpose of to ensure consistency, reliability and real-time enforcement of data rights, novel access authorization control is necessary (Mi [0028]).

Re. claim 15, rejection of claim 14 is included and claim 15 is rejected with the same rationale as applied in claim 5 above.


Claim 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143), and in further view of Golan (US 20170359288).

Re. claim 6, the combination of Bartolucci-Conner teach the method of claim 1, the combination of Bartolucci-Conner do not explicitly teach but Golan teaches wherein the transaction information comprises spam information for indicating whether the data amounts to spam (Golan teaches the verification module 116 can perform further processing at 522 to whether the email message is “wanted” or “spam.” [0068]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include wherein the transaction information comprises spam information for indicating whether the data amounts to spam as disclosed by Golan. One of ordinary skill in the art would have been motivated for the purpose of -	preventing the volume of unsolicited messages (Golan [0004]).

Re. claim 7, the combination of Bartolucci-Conner teach the method of claim 6, the combination of Bartolucci-Conner do not explicitly teach but Golan teaches wherein the spam information is marked by the other electronic device receiving the data in the blockchain network, and wherein a spam level of the data is determined based on the transaction block (Golan teaches When the verification module 116 determines (at 516) that none of the selected component(s) of the received email message partially match the component(s) stored in the corresponding block at the distributed database system 110 (i.e., determines that the component(s) of the received email message do not partially match component(s) that are stored in the corresponding block), then the verification module 116 can mark the email message as “spam” at 518 [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include wherein the spam information is marked by the other electronic device receiving the data in the blockchain network, and wherein a spam level of the data is determined based on the transaction block as disclosed by Golan. One of ordinary skill in the art would have been motivated for the purpose of preventing the volume of unsolicited messages (Golan [0004]).

Re. claim 17, rejection of claim 11 is included and claim 17 is rejected with the same rationale as applied in claim 7 above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143), and in further view of Khoo et al. (US 20160246996, hereinafter Khoo).

Re. claim 8, the combination of Bartolucci-Conner teach the method of claim 1, the combination of Bartolucci-Conner do not explicitly teach but Khoo teaches wherein the transaction information comprises a link to the data stored in a cloud (Khoo teaches the production engine 308 may then generate and/or provide a link to that server location to the requester. The server location may be on a file server, an FTP server, a cloud storage system, or any other suitable server [0048]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include wherein the transaction information comprises a link to the data stored in a cloud as disclosed by Khoo. One of ordinary skill in the art would have been motivated for the purpose of provide access to the data records in the staging location (Khoo [0048]).

Re. claim 18, rejection of claim 11 is included and claim 18 is rejected with the same rationale as applied in claim 8 above.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 20210226986, hereinafter Bartolucci) in view of Conner (US 20210314143), and in further view of Bazarsky et al. (US 20180159559, hereinafter Bazarsky).

Re. claim 16, the combination of Bartolucci-Conner teach the method of claim 11, wherein the performing of the action on the at least one portion of the data comprises: the combination of Bartolucci-Conner do not explicitly teach but Bazarsky teaches performing an action on a remainder of the data except the at least one portion of the data, based on a result of the decoding (Bazarsky teaches he decode parameter may include log likelihood ratio (LLR) data, estimated decode times, or other decode parameters that may be modified during decoding of portions of a representation of data (e.g., during a “current” read operation) [0026]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Bartolucci-Conner to include performing an action on a remainder of the data except the at least one portion of the data, based on a result of the decoding as disclosed by Bazarsky. One of ordinary skill in the art would have been motivated for the purpose of performing additional read operations or performing a second read operation on a representation of data (Bazarsky [0026]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattingly et al. (US 20180174122) discloses the recipient's ability to forward or reply to a message may be restricted. In some embodiments, the restriction may be specified in the block comprising the message. In some embodiments, the author may view who the information has been shared with based on the blockchain records. In some embodiments, the author may be allowed to shutdown, delete, or block the information at any time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496